ORDER
Plaintiff filed suit under 42 U.S.C. § 1983 seeking declaratory and injunctive relief against defendant for reducing the private duty nursing care provided to her son, thereby violating his due process rights and the Medicaid statute, 42 U.S.C. § 1396 et seq. The district court entered a temporary restraining order, enjoining defendant from reducing the nursing care. The district court subsequently denied plaintiffs motion for a preliminary injunction, concluding that it lacked subject-matter jurisdiction because plaintiffs claims did not state a violation of the Medicaid statute or the Constitution. Plaintiff appealed.
During oral argument before this Court, defendant’s counsel notified us that a proposed amendment to the Illinois State Medicaid Plan had been submitted to the Health Care Financing Administration of the United States Department of Health and Human Services for approval. The amendment proposed to wholly eliminate private duty nursing care as a service provided under the state plan. Therefore, at the close of oral argument, we requested that the parties apprise us of any change in the status of this case.
On February 9th, defendant’s counsel notified us that the amendment had been approved on February 2nd. In light of this change, on February 21, 2001, we ordered both parties to file memoranda arguing what effect the amendment to the state plan had on this pending case. Both parties responded that the amendment renders this case moot. We agree.
Accordingly, IT IS ORDERED that this case is DISMISSED as moot, so we hereby VACATE the district court’s judgment on the merits and REMAND for the district court to dismiss all previous orders entered in this case as moot. See DiGiore v. Ryan, 172 F.3d 454, 466 (7th Cir.1999).